   Case 3:20-cv-00754-JAH-BLM Document 8 Filed 05/05/20 PageID.57 Page 1 of 2




 Abante Rooter and Plumbing, Inc.                                   3:20-cv-00754-JAH-BLM


 Triumph Merchant Solutions, LLC,
                                                          Abante Rooter and Plumbing, Inc.


    Taylor T. Smith



                       Woodrow & Peluso, LLC
                       3900, E. Mexico Ave., Suite 300
                      Denver, Colorado 80210
                       720-907-7628
                      tsmith@woodrowpeluso.com
                 10/30/2017                                     Colorado Supreme Court




                        x




                                                           /s/ Taylor T. Smith




Rory K. Pendergast (CA Bar No. 266765)                    (619) 344-8699


The Pendergast Law Firm, PC

3019 Polk Ave.                                  San Diego, California              92104

                                                          /s/ Taylor T. Smith

                                                          /s/ Rory K. Pendergast
Case 3:20-cv-00754-JAH-BLM Document 8 Filed 05/05/20 PageID.58 Page 2 of 2
